Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
 
Response to Amendment

In response to the amendment received January 18, 2022:

Claims 1, 8, 9, 10, 11 have been amended, claims 10-16 have been withdrawn from consideration, claims 21-24 have been newly added and claims 17-20 have been cancelled. 
The claim objections have been withdrawn
The restriction requirement has been withdrawn 




Election/Restrictions
Claims 1-9 & 10-16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 10-15, directed to an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement restricting group II as set forth in the Office action mailed on 5/31/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Eric Gibson on 2/3/22.

Please amend the claims as below:
1. (Currently Amended) A cover for a battery, the cover comprising: a plurality of modular segments, the plurality of modular segments including a first modular segment and a second modular segment; 

each of the plurality of modular segments comprising a top side and a bottom side opposite the top side; each of the plurality of modular segments including a central portion comprising a horizontal planar surface along the top side of each of the plurality of modular segments, the central portion extending between a first end portion and a second end portion, the central portion including a cavity formed by a first inner sidewall and a second inner sidewall extending upwards away from the horizontal planar surface of the central portion along the top side of each of the plurality of modular segments between the first end portion and the second end portion;



 each of the plurality of modular segments including into two opposing sides relative to a central longitudinal axis extending from the first end portion to the second end portion, wherein the two opposing sides comprise a first side and a second side; each of the plurality of modular segments further including a plurality of elongated members extending from the bottom side, the plurality of elongated members being configured to correspond in spacing and arrangement with openings in a film array to hold the film array in place beneath the cover; the first modular segment including a first slot formed on the first side; Page 2 of 11Appln. No. 15/712,114 Amdt. Dated January 18, 2022 Reply to Office Action of November 4, 2021 the second modular segment including a first protruding portion formed on the second side; the first slot being configured to snugly receive the first protruding portion and provide an interconnection between the first modular segment and the second modular segment; and wherein a first outermost surface of the first modular segment is substantially continuous with a second outermost surface of the second modular segment when the first modular segment and the second modular segment are interconnected,

wherein the first channel is bounded on a side opposite the first inner sidewall by a first ridge portion and wherein the second channel is bounded on a side opposite the second inner sidewall by a second ridge portion, 

wherein the plurality of elongated members includes two elongated members extending vertically outward from the first ridge portion and two elongated members extending vertically outward from the second ridge portion, and   
wherein the plurality of elongated members further includes a set of four elongated members extending vertically outward from the central portion of each modular segment.

10. (Amended) A cover for a battery housing, the cover comprising: a plurality of modular segments, the plurality of modular segments including a first modular segment; each of the modular segments comprising a top side and a bottom side opposite the top side; each of the plurality of modular segments including a central portion comprising a horizontal planar surface along the top side of each of the plurality of modular segments, the central portion extending between a first end portion and a second end portion; each of the plurality of modular segments including a first channel extending through a width of the first end portion along the bottom side of the first end portion and a second channel extending through a width of the second end portion along the bottom side of the second end portion, wherein the first channel is bounded on one side by a Page 4 of 11Appln. No. 15/712,114 Amdt. Dated January 18, 2022 Reply to Office Action of November 4, 2021 first inner sidewall and wherein the second channel is bounded on one side by a second inner sidewall;

 each of the plurality of modular segments including into two opposing sides relative to a central longitudinal axis extending from the first end portion to the second end portion, wherein the two opposing sides comprise a first side and a second side; the central portion being recessed with respect to the first end portion and the second end portion so as to form a cavity along the top side between the first end portion and the second end portion, wherein the cavity is formed by the first inner sidewall and the second inner sidewall extending upwards away from the horizontal planar surface of the central portion; 

the first end portion including a first ridge portion adjacent to the first channel, the first ridge portion extending from the first side to the second side; the first end portion further including a first peripheral portion, wherein a first recess is formed through the first peripheral portion; a plurality of through-hole apertures being formed in each of the plurality of modular segments; ,

wherein the plurality of elongated members extending from the bottom side of each modular segment comprise: two elongated members extending vertically outward from the first end portion; two elongated members extending vertically outward from the second end portion; and a set of four elongated members extending vertically outward from the central portion.  

13. (Amended) The cover of claim 11, the plurality of modular segments further comprising a second modular segment, a first protruding portion extending from the second side of the first ridge portion of the second modular segment, wherein a first slot is configured to snugly receive the first protruding portion and provide an interconnection between the first modular segment and the second modular segment.  

14. (Amended) The cover of claim 13, wherein a second slot is disposed on the first side of a second ridge portion of the first modular segment, wherein a second protruding portion extends from the second side of the second ridge portion of the second modular segment, and wherein the second slot is configured to snugly receive the second protruding portion and provide an interconnection between the first modular segment and the second modular segment.  
21. (Cancel)


22. (Cancel)



24. (Cancel)




Allowable Subject Matter
Claims 1-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record Yoshioka et al. (US 2013/0095359), Nakayama et al. WO2014156580 (see English translation US 2016/0028194) and of Fang et al. CN 201194240.  has been presented. 

The prior art of record Yoshioka et al. (US 2013/0095359), Nakayama et al. WO2014156580 (see English translation US 2016/0028194) and of Fang et al. CN 201194240 do not disclose each of the plurality of modular segments further including a plurality of elongated members extending from the bottom side, the plurality of elongated members being configured to correspond in spacing and arrangement with openings in a film array to hold the film array in place beneath the cover wherein the plurality of elongated members includes two elongated members extending vertically 

Or wherein the plurality of elongated members extending from the bottom side of each modular segment comprise: two elongated members extending vertically outward from the first end portion; two elongated members extending vertically outward from the second end portion; and a set of four elongated members extending vertically outward from the central portion.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN AKHTAR/Examiner, Art Unit 1723